GAS 245B          (Rev. 06/18) Judgment in a Criminal Case
DC Custody TSR                                                                                                                    i i L- L™ Lj
                                                                                                                           II ^ nKTPif-r ;
                                                                                                                               AUn!i'-r"i -•-/
                                          UNITED States District Court                                                              30           3,55
                                                      SOUTHERN DISTRICT OF GEORGIA
                                                           AUGUSTA DIVISION
                                                                                                      CLERK^,
             UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMINAL (2^31
                                   V.

                  Jorge Alberto Diaz-Deleon
                                                                                   Case Number:                1:19CR00046-1

                                                                                   USM Number:                 25195-479




                                                                                   Joanna B Mastny
THE DEFENDANT:                                                                     Defendant's Attorney

iEl pleaded guilty to Count          I

□ pleaded nolo contendere to Count(s)                           which was accepted by the court,

□ was found guilty on Count(s)                          after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                                  Offense Ended               Count


8 U.S.C. § 1326(a)                Re-entry after removal or deportation                                             January 29, 2019



       The defendant is sentenced as provided in pages 2 through               4       of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on Count(s)

□ Count(s)                                   □     is □      are dismissed as to this defendant on the motion of the United States.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                              September 26, 2019
                                                                              Date of Imposition of Judgment




                                                                              Signature of Judge

                                                                              Dudley H. Bowen, Jr.
                                                                              United States District Judge
                                                                              Name and Title of Judge ^
GAS 245B               (Rev. 06/18) Judgment in a Criminal Case                                                        Judgment — Page 2 of4
DC Custody TSR

DEFENDANT:                    Jorge Alberto Diaz-Deleon
CASE NUMBER:                  I:I9CR00046-1



                                                                   IMPRISONMENT

           The defendant is hereby committed to the custody ofthe Federal Bureau of Prisons to be imprisoned for a total term of:time served.
              Upon release from confinement, the defendant is ordered to be deported to Mexico. The defendant shall be delivered to a duly
           authorized Immigration and Customs Enforcement officer to be deported to Mexico.


     □        The Court makes the following recommendations to the Bureau of Prisons:




     IE       The defendant is remanded to the custody of the United States Marshal.

     □     The defendant shall surrender to the United States Marshal for this district:

          □       at                                  □     a.m.     □   p.m.      on

          □       as notified by the United States Marshal.

     □     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          □       before 2 p.m. on

          □       as notified by the United States Marshal.

          □       as notified by the Probation or Pretrial Services Office.



                                                                         RETURN

I have executed this judgment as follows:




          Defendant delivered on                                                               to

at                                                        , with a certified copy of this judgment.


                                                                                                         UNITED STATES MARSHAL




                                                                                By _
                                                                                                      DEPUTY UNITED STATES MARSHAL
GAS 245B           (Rev. 06/18) Judgment in a Criminal Case                                                          Judoment   Paae 3 of4
DC Custody TSR                                                                                                       '

DEFENDANT;                Jorge Alberto Diaz-Deleon
CASE NUMBER:              1:19CR00046-1



                                              CRIMINAL MONETARY PENALTIES

    The defendant must pay the total criminal monetary penalties under the schedule of payments.

                 Assessment       JVTA Assessment *                   Fine                                  Restitution
TOTALS           $100             N/A                                 N/A                                   N/A


□     The determination of restitution is deferred until                                . kn Amended Judgment in a Criminal Case(A0245C)
      will be entered after such determination.


□     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
      in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
      paid before the United States is paid.

Name of Payee                                Total Loss**                         Restitution Ordered                Priority or Percentage




TOTALS                               $                                       $                          _

□     Restitution amount ordered pursuant to plea agreement $

□     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the schedule of
      payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

□     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

     □     the interest requirement is waived for the          □   fine          □ restitution.

     □     the interest requirement for the           □ fine       □ restitution is modified as follows:

* Justice for Victims of trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
GAS 245B           (Rev. 06/18) Judgment in a Criminal Case                                                                Judgment — Page 4 of4
DC Custody TSR

DEFENDANT:                Jorge Alberto Diaz-Deieon
CASE NUMBER:              I:I9CR00046-I




                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A   (3 Lump sum payment of$               100                    due immediately.

           □     not later than                                     , or
           □     in accordance      □ C,        □ D,          □ E, or      □ F below; or
B    □     Payment to begin immediately (may be combined with                 DC,          □ D, or          □ F below); or

C    □     Payment in equal _                     (e.g., weekly, monthly, quarterly) installments of $                           over a period of
                        (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D    □     Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                        (e.g., months or years), to commence                             30 or (50 i/ctysj after release from imprisonment to a
           term of supervision; or

E    □     Payment during the term of supervised release will commence within                               (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    □     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this Judgment imposes imprisonment, payment of criminal monetary penalties is due during
imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
Responsibility Program, are made to the clerk of the court.


The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.


□     Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.



□     The defendant shall pay the cost of prosecution.

□     The defendant shall pay the following court cost(s):

□     The defendant shall forfeit the defendant's interest in the following property to the United States:                              \

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
